DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to monitoring and predicting wear on components of an undercarriage of a vehicle.
With regards to claim 1, Claessens (US 2021/0335062) discloses a method performed by a device (paragraph 38), the method comprising: 
receiving machine vibration data identifying a measure of vibration, of a machine, over a period of time (paragraph 38); 
receiving vibration data from undercarriage of the machine (paragraph 45);
transforming the time domain signal, using a Fast Fourier Transform (FFT), into a spectral domain signal (paragraph 28); 
predicting an amount of wear of the components (paragraph 58);
causing an action to be performed based on the amount of wear of the components (paragraph 67).
Lefler (US 2011/0290024) discloses a method performed by a device (paragraph 44), the method comprising: 
receiving machine vibration data identifying a measure of vibration, of a machine, over a period of time (paragraph 44); 
transforming the time domain signal, using a Fast Fourier Transform (FFT), into a spectral domain signal (paragraph 45); 
identifying, from the spectral domain signal, a signature spectrum associated with a motion of component (paragraph 33);
causing an action to be performed based on fault of component (paragraph 73).
The prior art, either singularly or in combination, does not disclose the limitation “…segmenting the machine vibration data to obtain time domain signals that include a time domain signal related to vibration associated with an undercarriage of the machine; transforming the time domain signal, using a Fast Fourier Transform (FFT), into a spectral domain signal; identifying, from the spectral domain signal, a signature spectrum associated with a motion of components of the undercarriage of the machine; predicting, based on an amplitude of the signature spectrum, an amount of wear of the components; and causing an action to be performed based on the amount of wear of the components” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 8, Claessens (US 2021/0335062) discloses a system, comprising: 
a device configured to: 
receive machine vibration data identifying a measure of vibration of a machine (paragraph 38);
receive vibration data from undercarriage of the machine (paragraph 45);
transform the time domain signal, using a Fast Fourier Transform (FFT), into a signal in a frequency domain (paragraph 28); 
predict an amount of wear of the components (paragraph 58);
cause an action to be performed based on the amount of wear of the components (paragraph 67).
Lefler (US 2011/0290024) discloses a system, comprising: 
a device configured to: 
receive machine vibration data identifying a measure of vibration of a machine (paragraph 44);
identify the time domain signal, of the machine vibration data, corresponding to the first vibration (paragraph 33); 32PATENT Docket No. 20-0738US01 
transform the time domain signal, using a Fast Fourier Transform (FFT), into a signal in a frequency domain (paragraph 45); 
analyze the signal to identify a signature spectrum associated with the motion of component (paragraph 33);
causing an action to be performed based on fault of component (paragraph 73).
The prior art, either singularly or in combination, does not disclose the limitation “…receive machine vibration data identifying a measure of vibration of a machine, wherein the vibration, of the machine, is caused by a combination of first vibration caused by a motion of components of an undercarriage of the machine and second vibration that is unrelated to the first vibration; identify a segment, of the machine vibration data, corresponding to the first vibration; 32PATENT Docket No. 20-0738US01transform the segment, using a Fast Fourier Transform (FFT), into a signal in a frequency domain; analyze the signal to identify a signature spectrum associated with the motion of components; predict, based on the signature spectrum, an amount of wear of the components; and cause an action to be performed based on the amount of wear of the components” of claim 8.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 8.
With regards to claim 15, Claessens (US 2021/0335062) discloses a device, comprising: 
one or more memories (paragraph 49); and 
one or more processors (paragraph 49) configured to: 
receive machine vibration data identifying a measure of vibration of a machine (paragraph 38);
receiving vibration data from undercarriage of the machine (paragraph 45);
transform the time domain signal, using a Fast Fourier Transform (FFT), into a signal in a frequency domain (paragraph 28); 
predict an amount of wear of the components (paragraph 58);
cause an action to be performed based on the amount of wear of the components (paragraph 67).
Lefler (US 2011/0290024) discloses a device, comprising: 
one or more memories (paragraph 34); and 
one or more processors (paragraph 34) configured to: 
receive machine vibration data identifying a measure of vibration of a machine (paragraph 44);
identify a time domain signal, of the machine vibration data, corresponding to the first vibration (paragraph 33); 
transform the time domain signal, using a Fast Fourier Transform (FFT), into a signal in a frequency domain (paragraph 45); 
analyze the signal to identify a signature spectrum associated with the motion of components (paragraph 33); 
causing an action to be performed based on fault of component (paragraph 73).
The prior art, either singularly or in combination, does not disclose the limitation “…receive machine vibration data identifying a measure of vibration of a machine, wherein the vibration, of the machine, is caused by a combination of first vibration caused by a motion of components of an undercarriage of the machine and second vibration that is unrelated to the first vibration; identify a segment, of the machine vibration data, corresponding to the first vibration; transform the segment, using a Fast Fourier Transform (FFT), into a signal in a frequency domain; analyze the signal to identify a signature spectrum associated with the motion of components; predict, based on the signature spectrum, an amount of wear of the components; and cause an action to be performed based on the amount of wear of the components” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488